Sup. Ct. Pa. Motion of respondent for leave to proceed in forma pauperis granted. Certiorari granted limited to Question 1 presented by the petition. In addition to this question, the parties are invited to brief and argue the following question: “Must a search of a parolee’s residence be based on reasonable suspicion to be valid under the Fourth Amendment where the parolee has consented to searches as a condition of his parole?” Brief of petitioner is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, January 9, 1998. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, February 6,1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before 8 p.m., Friday, March 6,1998. This Court’s Rule 29.2 does not apply.